DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 10/19/2022:
Claims 1 and 5 have been amended. 
Claims 6-17 have been withdrawn. 
Claims 18-20 have been canceled. 
Claims 21-24 have been newly added.
The previous claim objection has been withdrawn in light of the amendment.
The previous 112 rejections have been withdrawn in light of the amendment.
The previous prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0067656 to Zhang et al. in view of US Patent Application Publication 2012/0308873 to Sekino et al. in further view of US Patent Application Publication 2014/0045038 to Kimura et al. and US Patent Application Publication 2019/0198952 to Choi et al.
With respect to claims 1 and 21, Zhang et al. teach a battery module (an apparatus) comprising: 
a plurality of battery cells 12 configured to provide electrical energy; 
spacing plate 143 (a carrier) configured to maintain alignment of the plurality of battery cells 12; 
electrical conductive connection pieces 15 (a current collector) configured to be electrically coupled to the plurality of battery cells 12; 
the peripheral wall 111 (a side wall) configured to provide structural support to the battery module (the apparatus); 
a second type 132 or 134 of adhesive bonding the peripheral wall 111 (the side wall) to the plurality of battery cells 12 (Zhang et al.: Section [0074]; Figs. 3-6). 

Zhang et al. do not specifically teach the apparatus comprising a first type of adhesive bonding a first side of the carrier to the plurality of battery cells.
However, Sekino et al. teach a secondary battery apparatus including a housing wherein the upper end portion of each of the battery cells 12, that is, an end portion where the electrode terminals are provided, is fitted in the engagement groove 54 of the upper case 18 (the carrier), and is fixed to the upper case 18 with the adhesive agent 100 (a first type of adhesive) (Sekino et al.: Section [0042]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Zhang et al. with the above teaching from Sekino et al. with the motivation of having a means such the adhesive agent would hold the battery cells in place within the housing.

Zhang et al. do not specifically teach the apparatus comprising a third type of adhesive bonding the current collector to a second side of the carrier.
However, Kimura et al. teach an assembled battery comprising a fixing plate 3 (the carrier) and a bus bar 4 (the current collector), wherein the fixing plate 3 (the carrier) and the bus bar 4 (the current collector) are fixed by an adhesive (Kimura et al.: Section [0054]; Fig. 1).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Zhang et al. with the above teaching from Kimura et al. with the motivation of having a means such the bus bar is fixed to the fixing plate 3 to suppress the relative movement of the cell 2 and the bus bar 4, a poor connection can be avoided.

Zhang et al. do not specifically teach a cooling plate configured to transfer heat from the plurality of battery cells; a fourth type of adhesive bonding the plurality of battery cells to the cooling plate. 
However, Choi et al. teach a battery module comprising a plurality of battery cells 11 are stacked side by side so that an adhesion part 153 is located on a down side, and a cooling plate 20a capable of cooling a battery group 10 is disposed on the lower side of the battery group 10 so as to come into contact with the adhesion part 153 of the plurality of battery cells 11 (Choi et al.: Section [0094]; Figs. 1-4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Zhang et al. with the above teaching from Choi et al. with the motivation of having a means such the adhesion part improves the performance of the cooling plate.

With the teaching from Sekino et al., Kimura et al. and Choi et al., Zhang et al. teach the battery module (the apparatus), wherein the first, second, third, and fourth types of adhesives structurally bond the plurality of battery cells, the carrier, the current collector, the side wall, and the cooling plate together to form an adhered assembly.

With respect to claim 2, Zhang et al. teach the battery module (the apparatus), further comprising a plurality of first parts 131 (dividers) and the spacing plate 143 (the carrier)
Zhang et al. do not specifically teach the plurality of dividers bonded to the carrier using the first type of adhesive and configured to maintain separation of the plurality of battery cells. 
However, with the teaching from Sekino et al. above, it would have been obvious as of the effective filing dated of the claimed invention to have the first parts 131 (dividers) also bonded to the spacing plate 143 (the carrier) by using the first type of adhesive in order to hold all the components inside the battery module in place (Zhang et al.: Section [0074]; Figs. 3-6).

With respect to claim 3, Zhang et al. teach the battery module (the apparatus), wherein the side wall comprises: vertical portion of the peripheral wall 111 (at least one short side) bonded to the plurality of battery cells 12 using the second part 132 of the adhesive 13 (the second type of adhesive); and horizontal portion of the peripheral wall 111 (at least one long side) bonded to the plurality of battery cells 12 using the fourth part 134 of the adhesive 13 (the second type of adhesive and the third type of adhesive) (Zhang et al.: Sections [0074]-[0076]; Figs. 3-6).

With respect to claim 4, Zhang et al. teach the battery module (the apparatus), wherein the adhesive 13 comprising the first part 131, the second part 132, the third part 133 and the fourth part 134 (the first type of adhesive and the second type of adhesive are the same type of adhesive) (Zhang et al.: Sections [0074]-[0076]; Figs. 3-6).

With respect to claim 5, Zhang et al. teach the claimed invention except for the second type of adhesive comprises a fast-cure adhesive and a slow-cure adhesive that cures slower than the fast-cure adhesive, and wherein the first type of adhesive comprises the slow-cure adhesive.  
It would have been obvious as of the effective filing dated of the claimed invention to the second type of adhesive comprises a fast-cure adhesive and a slow-cure adhesive that cures slower than the fast-cure adhesive, and wherein the first type of adhesive comprises the slow-cure adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Further Zhang et al. teach the same second type of adhesive and first type adhesive, therefor, lacking of any clear distinction between the claimed second type of adhesive and first type adhesive and those disclosed by Zhang et al., it would have expected for the second type of adhesive and first type adhesive of Zhang et al. to have the same curing speed or properties as claimed lacking unexpected result showing otherwise.

With respect to claim 22, Zhang et al. do not specifically teach but Kimura et al. teach the battery module (the apparatus), further comprising fastening bolts 110 (at least one fastener) to provide redundancy to the third type of adhesive, wherein the fixing plate 3 (the carrier) and the bus bar 4 (the current collector) are fixed by an adhesive (Kimura et al.: Section [0054]; Fig. 1).

With respect to claim 23, Zhang et al. teach a battery module (an apparatus) comprising: 
a plurality of battery cells 12 configured to provide electrical energy; 
spacing plate 143 (a carrier) configured to maintain alignment of the plurality of battery cells 12; 
electrical conductive connection pieces 15 (a current collector) configured to be electrically coupled to the plurality of battery cells 12; 
the peripheral wall 111 (a side wall) configured to provide structural support to the battery module (the apparatus); 
a second type 132 or 134 of adhesive bonding the peripheral wall 111 (the side wall) to the plurality of battery cells 12 without fasteners (Zhang et al.: Section [0074]; Figs. 3-6). 

Zhang et al. do not specifically teach the apparatus comprising a first type of adhesive bonding a first side of the carrier to the plurality of battery cells without fasteners.
However, Sekino et al. teach a secondary battery apparatus including a housing wherein the upper end portion of each of the battery cells 12, that is, an end portion where the electrode terminals are provided, is fitted in the engagement groove 54 of the upper case 18 (the carrier), and is fixed to the upper case 18 with the adhesive agent 100 (a first type of adhesive) without fasteners (Sekino et al.: Section [0042]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Zhang et al. with the above teaching from Sekino et al. with the motivation of having a means such the adhesive agent would hold the battery cells in place within the housing.

Zhang et al. do not specifically teach the apparatus comprising a third type of adhesive bonding the current collector to a second side of the carrier without fasteners.
However, Kimura et al. teach an assembled battery comprising a fixing plate 3 (the carrier) and a bus bar 4 (the current collector), wherein the fixing plate 3 (the carrier) and the bus bar 4 (the current collector) are fixed by an adhesive without fasteners (Kimura et al.: Section [0054]; Fig. 1). It is obvious to have the fastener 110 be eliminated since the fixing plate 3 could be made by an adhesive.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Zhang et al. with the above teaching from Kimura et al. with the motivation of having a means such the bus bar is fixed to the fixing plate 3 to suppress the relative movement of the cell 2 and the bus bar 4, a poor connection can be avoided.

Zhang et al. do not specifically teach a cooling plate configured to transfer heat from the plurality of battery cells; a fourth type of adhesive bonding the plurality of battery cells to the cooling plate without fasteners. 
However, Choi et al. teach a battery module comprising a plurality of battery cells 11 are stacked side by side so that an adhesion part 153 is located on a down side, and a cooling plate 20a capable of cooling a battery group 10 is disposed on the lower side of the battery group 10 so as to come into contact with the adhesion part 153 of the plurality of battery cells 11 without fasteners (Choi et al.: Section [0094]; Figs. 1-4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Zhang et al. with the above teaching from Choi et al. with the motivation of having a means such the adhesion part improves the performance of the cooling plate.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 10/19/2022 have been fully considered but they are not persuasive.
Applicant argues that the correct inquiry does not focus on a single “structural difference” and whether that difference alone is obvious.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. All four types of adhesive are very common in the battery field. In other words, one in the art would understand how to use each of the adhesive in each specific location. It is like building blocks, with ordinary skill, one would be able to combine all four adhesive and use it at a battery system. 
Therefore the rejections will be maintained.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        12/16/2022